Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brent A. Johnson, on June 9, 2022.

Amend claim 10, as shown below.
Cancel claims 1, 2, 6-9, 11, 20, 22, and 25-30.

10. 	(Currently Amended)  A method of treating migraine, comprising orally administering a combination to a human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the Migraine Treatment Optimization Questionnaire (mTOQ-4), who is experiencing an acute attack of migraine pain or migraine aura, wherein the combination comprises  to 30 mg of meloxicam in the free acid form or a molar equivalent amount of a salt form of meloxicam, and about 8 mg to about 13 mg of rizatriptan in the free base form or a molar equivalent amount of a salt form of rizatriptan, wherein the combination is in a single dosage form, wherein the meloxicam is complexed with a sulfobutylether-β-cyclodextrin, and wherein the combination further comprises a bicarbonate.
	Claims 10, 12-15, 17, 18, 21, and 24 are allowed.
	Claims 1-9, 11, 16, 19, 20, 22, 23, and 25-30 are canceled.

The following is an examiner’s statement of reasons for allowance:
A Terminal Disclaimer has been filed and approved by the Office.  Consistent with the allowed parent applications, those claims directed to a combination comprising meloxicam, rizatriptan, cyclodextrin, and bicarbonate for a particular use are allowed.
Claims 10, 12-15, 17, 18, 21, and 24 are allowed.
	Claims 1-9, 11, 16, 19, 20, 22, 23, and 25-30 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628